DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.  Claims 24-34, 47-48, and 51 are currently pending examination, claims 35-46 and 49-50 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-32, 47-48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al (US 2012/0192876; hereafter Fujimori) in view of Keating et al (US 2,596,154; hereafter Keating).
Claim 24-25: Fujimori teaches a process for coating a textile material (see, for example, abstract, [0041]), said process comprising the following steps:
incorporating active charcoal (activated carbon) in powder form into a coating composition comprising an aqueous solvent and at least one organosilicon precursor (see, for example, abstract, [0031-0034], [0044], [0054], [0064]), 
impregnating the textile material with the coating composition (see, for example, [0045], [0062], [0083]).
drying the impregnated textile material (See, for example, [0045], [0062]) 
wherein the coating composition is free of polycarboxylic acid and of catalyst (see, for example, [0044], [0064], and examples, wherein the only requisite components are the fine particles, a solvent and the silane monomer / oligomer mixture; additional ingredients, such as surfactant are explicitly taught as optional).  
Fujimori further teaches that the amount of the silane monomer / oligomer mixture within the composition is optimizable / result effective depending on the other components and readily set by one of ordinary skill in the art (See, for example, [0061], [0064]). Although it does not explicitly teach wherein the organosilicon precursor represents 5% to 50% by volume relative to the combination of aqueous solvent and organosilicon precursor,  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Fujimori further teaches wherein the impregnation of the fabric can proceed via numerous methods including dipping, spraying, roll and bar coating (see, for example, [0045], [0062], [0083]) but it does not explicitly teach by padding.  Keating teaches that for the purpose of impregnating fabrics enhanced impregnation control, penetration, and excess fluid extraction (See, for example, col 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated impregnation via padding as such a means is well established in the art and predictably enhances impregnation control, penetration, and excess fluid extraction.
With respect to the amended content direct to resulting material property of “improved polar and non-polar toxic gas barrier properties compared to the non-coated textile”, such a resulting property is believed to naturally exist in the coated textile produced by the method of Fujimori since the same materials (active charcoal, an aqueous solvent and at least one organosilicon precursor (see, for example, abstract, [0031-0034], [0044], [0054], [0064]) are applied and dried to the textile material without the addition of polycarboxylic acid and of catalyst just as the applicant’s means to achieve such a resulting material property. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, it is noted that as no particular threshold or quantification of “improved…barrier properties” or particular species of “toxic” gas are articulated, the addition of such active materials to the surface would provide at the very least, a physical barrier that is not there when compared to the non-coated textile thus too meeting the amended limitation.  
Claims 26 and 47: Fujimori further teaches wherein the textile material is a fabric, a nonwoven or a knit, further a fabric or nonwoven (See, for example, [0041]).
Claims 27 and 51: Fujimori further teaches wherein the textile material comprises fibers including hydrolyzable functions, such as hydroxyl functions (such as natural fibers like cotton) (See, for example, [0041]).
Claim 28: Fujimori further teaches wherein the aqueous solvent is water or a mixture of water and of an organic solvent (see, for example, [0044], examples). 
Claims 29-32 and 48: Fujimori further teaches wherein organosilicon precursor is chosen from tetramethoxysilane (TMOS), tetraethoxysilane (TEOS), methyltrimethoxysilane (MTM), methyltriethoxysilane (MTE), phenyltriethoxysilane (PhTEOS), , a chloropropylmethoxysilane, an aminopropyltriethoxysilane, 3-glycidyloxypropyl)trimethoxysilane (GPTMOS) and mixtures thereof (see, for example, [0033-0034]). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of Keating as applied to claim 24 above, and further in view of Solomon (US 2,757,152; hereafter Solomon).
Claim 33: Fujimori in view of Keating teaches the method of claim 24 above, but does not explicitly teach wherein the process includes several successive cycles of impregnation by padding. Solomon teaches a method of impregnating organosilicon formulations into textiles including padding  (See, for example, col 1 lines 1-60 col 8 lines 30-40).  Solomon further teaches wherein repetition of the padding impregnation, such as three times, can improve the degree of impregnation (See, for example, col 10 lines 30-49).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated several successive cycles, further three, of impregnation by padding, as it would predictably improve the uniformity / degree of impregnation.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of  Keating as applied to claim 24 above, and further in view of Hennige et al (US 2005/0084761; hereafter Hennige).
Claim 34: Fujimori in view of Keating teaches the method of claim 24 above, but does not explicitly teach wherein before step b), a step of applying a precoating composition comprising an organic solvent and a zirconium alkoxide, said precoating composition being free of polycarboxylic acid.  Hennige teaches a method of impregnating silica sols into porous nonwovens (See, for example, abstract, [0044]).  Hennige further teaches wherein there is a known silica sol wetting issue in the art wherein areas of non-wetting can lead to defective / non-uniform treatment (See, for example, [0044]).  To overcome such wetting issues and improve the adhesion of silica sols Hennige teaches that a pretreatment prior to silica sol impregnation can be performed, wherein the pretreatment comprises precoating with a mixture of organic solvent (alcohol) and zirconium alkoxide (such as zirconium propoxide), and free of polycarboxylic acid (any addition components such as water and catalyst are taught as optional) ( See, for example, [0055-0056]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying a precoating composition comprising an organic solvent and a zirconium alkoxide to the substrate textile material, said precoating composition being free of polycarboxylic acid, as such a priming step would predictably promote adhesion between the article and the silicon based impregnant. 

Response to Arguments
Applicant’s amendments of 7/21/22 to claims 33 and 34 have been fully considered and are persuasive with respect to the previously applied 35 USC 112 rejections of claims 33-34; therefore they have been withdrawn. 
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. 
The examiner agrees with applicant that the range of 1% to 80% of fine particles of taken from Fujimori was referencing the “first particles” not the “second particles”, thus the portion of the previous argument put for by examiner in the 7/1/22 Advisory action based on the 1% to 80% disclosure of “first particles” has errant and has been withdrawn.  However, the examiner still maintains that Fujimori further has explicitly taught that the amount of the silane monomer / oligomer mixture within the composition is optimizable / result effective depending on the other components and readily set by one of ordinary skill in the art; and further has offered an exemplary range of 3% to 30% by mass of the second inorganic fine particle (See, for example, [0061], [0064]).  Applicant’s argument directed to an amount of TMOS used in a singular example (example 1) of Fujimori being outside of the claimed range is not convincing with respect to the entirety of the teaching of Fujimori, specifically the explicit teaching cited above.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   Further the degree of dilution naturally would be an economic concern balancing dosage of active ingredient vs ease of penetration.  Additionally,  applicant has not provided sufficient evidence of criticality of the range, thus the examiner maintains that obviousness based on optimization is apt. 
In response to applicant's argument that Fujimori is not related to “improved toxic gas barrier properties”  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  (Fed. Cir. 1993).  This argued limitation appears to be a resulting property which is believed to naturally exist in the coated textile produced by the method of Fujimori since the same materials (active charcoal, an aqueous solvent and at least one organosilicon precursor (see, for example, abstract, [0031-0034], [0044], [0054], [0064]) are applied and dried to the textile material without the addition of polycarboxylic acid and of catalyst just as the applicant’s means to achieve such a resulting material property. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, it is noted that as no particular threshold or quantification of “improved…barrier properties” or particular species of “toxic” gas are articulated, the addition of such active materials to the surface would provide at the very least, a physical barrier that is not there when compared to the non-coated textile thus too meeting the amended limitation. 
Applicant argues that active carbon is included in the product of Fujimori as an optional feature, thus one of ordinary skill in the art would have no reason to include such active carbon particles.  The examiner disagrees and notes that Fujimori is the primary reference and the explicit teaching itself of active carbon is sufficient reason to include.  A reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
On pg 12 of the 7/21/22 Remarks, Applicant appears to incorporate by reference arguments from the 2/28/22 Remarks directed to Keating and Hennige.  In response the examiner incorporates by reference the response to arguments provided in the 6/22/22 Final Office action. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712